DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the preliminary amendments filed on 05/08/2020, in which, claims 2, 7, 9, and 13 are cancelled. Claims 1, 3-6, 8, 10-12, and 14-24 remain pending in the present application with claims 1 and 22 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 08, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendis et al. (US 9094677 B1, hereinafter referred to as “Mendis”).
Regarding claim 22, Mendis discloses a method for wearing an augmented vision system, the method comprising steps of: 
fastening a fixing element (31) of a displaying device (3) to a head-mountable component (90) configured to be positioned in front of a face (102) of a user (100) (see Mendis, Column 3, lines 61-67: “As illustrated in FIG. 1A, the HMD 102 includes frame elements including lens-frames 104, 106 and a center frame support 108, lens elements 110, 112, and extending side-arms 114, 116. The center frame support 108 and the 
rotatably coupling a display body (32) of the displaying device (3) to said fixing element (31) (see Mendis, Column 13, lines 52-54: “the movement of display 180 can be configured such that the display remains at a constant rotational position relative to the eye”); and 
rotating the display body (32) around a rotational axis (38) to a given angular position with respect to the fixing element (31) by positioning the head-mountable component (90) in front of the face (102) of the user (100) (see Mendis, Column 14, lines 34-53: “HMD 172 may include positioning mechanism 1000 configured to automatically move display 180 relative to band 182… As seen in FIG. 11, the positioning mechanism may include a rail 1005 and hinge 1007. Rail 1005 can be positioned between the lower surface of side-arm 173 and the upper surface of component housing 176. Rail 1005 may further be configured to pivot or extend the display inward and outward along x-axis 931, y-axis 932, and z-axis 933 in order to adjust the location of the display 180. The hinge assembly 1007 may be configured to pivot about an axis in direction 934 to adjust the height, rotation and/or angle of display 180 (e.g., the yaw and/or pitch thereof)”).
Regarding claim 23, Mendis discloses the method according to claim 22, wherein coupling the display body (32) comprises a step of: 
positioning the display body (32) with respect to the fixing element (31) along a translation axis (39) perpendicular to the rotational axis (38) of the display body (32) (see Mendis, Column 13, lines 39-60: “the movement of display 180 can be configured .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 14, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mendis in view of Epstein et al. (US 7460304 B1, hereinafter referred to as “Epstein”).
Regarding claim 1, Mendis discloses an augmented vision system (1) comprising: 
a displaying device (3) (see Mendis, Column 3, lines 45-47: “HMD may generally be any display device that is capable of being worn on the head and places a display in front of one or both eyes of the wearer”) comprising: 

a display body (32) being coupled to said fixing element (31) by means of a pivoting link (321, 322, 323) providing a rotation of the display body (32) with respect to the fixing element (31) around a rotational axis (38) (see Mendis, Column 14, lines 34-53: “HMD 172 may include positioning mechanism 1000 configured to automatically move display 180 relative to band 182… As seen in FIG. 11, the positioning mechanism may include a rail 1005 and hinge 1007. Rail 1005 can be positioned between the lower surface of side-arm 173 and the upper surface of component housing 176. Rail 1005 may further be configured to pivot or extend the display inward and outward along x-axis 931, y-axis 932, and z-axis 933 in order to adjust the location of the display 180. The hinge assembly 1007 may be configured to pivot about an axis in direction 934 to adjust the height, rotation and/or angle of display 180 (e.g., the yaw and/or pitch thereof)”); and wherein the display body (32) comprises:
a first surface portion (325) configured to enter in contact with a forehead of -the user (100), when said head-mountable component (90) is positioned in front of the face (102) of the user (100), so as to rotate the display body (32) to a predefined angular positioning (381) around the rotational axis (38) (see Mendis, Column 14, line 54 - 
Regarding claim 1, Mendis discloses all the claimed limitations with the exception of wherein the display body (32) comprises: a display (33) configured to display a thermal data and/or a thermal image (331) provided by a thermal sensing device (2).
Epstein from the same or similar fields of endeavor discloses wherein the display body (32) comprises: 
a display (33) configured to display a thermal data and/or a thermal image (331) provided by a thermal sensing device (2) (see Epstein, Cloumn 2, lines 48-50: “The thermal imaging lens 18 generates a signal, which is transferred to the CPU 20. The CPU 20 then processes the signal, and transfers the signal to the LCD display 17. The LCD display 17 then projects the image onto its display”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Epstein with the teachings as in Mendis.  The motivation for doing so would ensure the system to 
Regarding claim 3, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 1, wherein the displaying device (3) comprises an adjusting mechanism (311, 321) providing a relative translation of said first surface portion (325) with respect to the fixing element (31) (see Mendis, Column 14, lines 54-67: “arm 2008 can be hinged with respect to display housing 2009 and/or with respect to component housing 176. Such an arrangement can allow for positional adjustment of display 180 along path 705 or a variation thereof that can be determined by the processor of HMD 172”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 3, wherein said adjusting mechanism comprises a slide link (311, 321) providing a relative translation of the display body (32) with respect to the fixing element (31) along a translation axis (39) perpendicular to the rotational axis (38) (see Mendis, Column 13, lines 39-60: “the movement of display 180 can be configured such that the display 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 4, wherein the slide link (311, 321) is configured to indicate a plurality of discrete positions along the translation axis (39) (see Mendis, Column 13, lines 39-60: “As the display moves between positions, it may remain at a constant distance from the user's eye.”); 
preferably the slide link (311, 321) being configured to retain the display body (32) when positioned at one of said plurality of discrete positions with respect to the fixing element (31) (see Mendis, Column 10, lines 39-60: “As shown in FIG. 8, each point on the semi-spherical plane, and thus each position of the display 180 (including positions P1 and P2), may be the same distance from the user's eye 803”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 1, the displaying device (3) being configured to rotate the display body (32) (see Mendis, Column 10, lines 19-43: “HMD may have a positioning mechanism that can adjust the location of display 180 between position P1, which can be the original position or a default position and an adjusted position P2, which can be an engaged position or 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 14, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 1, wherein the display is a see-through-display (33) (see Mendis, Column 4, lines 9-11: “Each of the lens elements 110, 112 may also be sufficiently transparent to allow a user to see through the lens element”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 18, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 1, wherein the head-mountable thermal sensing device (2) is fastened to a head-covering (9), preferably by means of the head-mountable base (21) (see Epstein, FIG. 1 and Column 2, lines 38-40: “An invention 10 comprises a visor 15 that has an opening to accommodate a thermal imaging system housing 16”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 19, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 18, wherein the head-mountable component (90) is coupled with the head-covering (9), preferably by means of a resilient element so as to provide an elastic force pushing the head- mountable component (90) against the face (102) of the user (100) (see Mendis, Column 4, lines 16-24: “The extending side-arms 114, 116 may each be projections that extend away from the lens-frames 104, 106, respectively, and may be positioned behind a user's ears to secure the HMD 102 to the user. The extending side-arms 114, 116 may further secure the HMD 102 to the user by extending around a rear portion of the user's head. Additionally or alternatively, for example, the HMD 102 may connect to or be affixed within a head-mounted helmet structure”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 20, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 18, the head covering (9) being a protective head covering, notably a firefighter helmet (9), a soldier helmet, a policeman helmet, a rescuer helmet, a cyclist helmet or a driver helmet (see Epstein, FIG. 1 and Column 2, lines 8-10: “a thermal imaging camera lens that has an LCD display mounted on the opposing side of the camera, which is integrated into a fire mask visor”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 21, the combination teachings of Mendis and Epstein as discussed above also disclose the augmented vision system according to claim 18, wherein the head-mountable component (90) is an eyewear, a mask, a face shield or a visor (90) of the head covering (9) (see Mendis, Column 3, lines 45-55: “An HMD may generally be any display device that is capable of being worn on the head and places a display in front of one or both eyes of the wearer. An HMD may take various forms such as a helmet or eyeglasses”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 24, the combination teachings of Mendis and Epstein as discussed above also disclose the method according to claim 22, the method further comprising steps of: 
fastening a thermal camera (221) to a head covering (9) (see Epstein, FIG. 1 and Column 2, lines 8-10: “a thermal imaging camera lens that has an LCD display mounted on the opposing side of the camera, which is integrated into a fire mask visor”); 
when the head-mountable component (90) is positioned in the front of the face (102) of the user (100), adjusting a sensing orientation (223) of the thermal camera (221) with respect to the head covering (9) (see Epstein, FIG. 1 and Column 2, lines 44-47: “the direction of the thermal imaging lens 18 can be adjusted to the desired angle of the end user”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mendis and Epstein as applied to claim 1, and further in view of Rallison et al. (US 6369952 B1, hereinafter referred to as “Rallison”).
Regarding claim 8, the combination teachings of Mendis and Epstein as discussed above disclose all the claimed limitations with the exceptions of the augmented vision system according to claim 6, wherein the display body (32) comprises a second surface portion (326) configured to enter in contact with a portion of the fixing element (31) and/or of the head-mountable component (90), when the head-mountable component (90) is positioned in front of the face (102) of the user (100); preferably the display body (32) comprising a resilient portion operating between the first surface portion (325) and the second surface portion (326).
Rallison from the same or similar fields of endeavor discloses the augmented vision system according to claim 6, wherein the display body (32) comprises a second surface portion (326) configured to enter in contact with a portion of the fixing element (31) and/or of the head-mountable component (90), when the head-mountable component (90) is positioned in front of the face (102) of the user (100) (see Rallison, column 7, lines 6-28: “depicted in FIG. 1, the forehead brace 22 includes an upward extending and slanted bracket portion and a forehead contact portion. In one embodiment, the forehead contact portion is coupled so as to be pivotable, e.g. about axis 1902 (FIG. 19). If desired, the contact plate 1904 may be urged to a desired pivoted position, e.g. to avoid improper positioning of the forehead brace during use… Providing a spacing device 1908 which is removable from the plate 1906, enables the 
preferably the display body (32) comprising a resilient portion operating between the first surface portion (325) and the second surface portion (326) (see Rallison, column 7, lines 6-28: “A number of devices can be used to provide such an urging force including springs, elastic bands or ropes, pneumatic or hydraulic devices, living hinges and the like. In the depicted embodiment elastic shock cord 1922 is threaded through openings 1924 a, 1924 b, 1924 c, 1924 d and anchored through holes 1926 a, 1926 b. In the depicted embodiment the inner surface 1906 of plate 1904 is covered with a pad 1908 which may be coupled to the plate 1904 via an intermediary connecting material 1907 such as a hook and loop material (e.g. Velcro®), an adhesive material or by snaps, spot welding, peripheral crimping and the like”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rallison with the teachings as in Mendis and Epstein.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Rallison to include an upward extending and slanted bracket portion and a forehead contact portion wherein the forehead contact portion is coupled so as to be pivotable, e.g. about axis; to provide an elastic bands in contact with contact plate to urged to a desired pivoted position to avoid improper positioning of the forehead brace during use; to provide a forehead brace which is linearly slidable in a fore-aft direction, or with a bracket which is pivotable to affect distance from the forehead and/or optics which are mounted to be movable or slidable in a fore-aft direction and to house a strap adjustment mechanism 
Regarding claim 10, the combination teachings of Mendis, Epstein, and Rallison as discussed above also disclose the augmented vision system according to claim 4, wherein the displaying device (32) is detachable from the fixing element (31), preferably by means of the slide link (311, 321) (see Rallison, column 30, lines 55-59: “other devices for adjusting eye relief can be provided such as providing a forehead brace which is linearly slidable in a fore-aft direction, or with a bracket which is pivotable to affect distance from the forehead and/or optics which are mounted to be movable or slidable in a fore-aft direction”).
The motivation for combining the references has been discussed in claim 8 above.
Regarding claim 11, the combination teachings of Mendis, Epstein, and Rallison as discussed above also disclose the augmented vision system according to claim 1, wherein the fixing element (31) is removably fastened to the head-mountable component (90) (see Rallison, column 19, lines 27-49: “the tracker housing 100 also houses a strap adjustment mechanism e.g. for loosening or tightening the strap on the user's head”).

Regarding claim 12, the combination teachings of Mendis, Epstein, and Rallison as discussed above also disclose the augmented vision system according to the claim 11, wherein the fixing element comprises at least a resilient portion configured to provide an elastic force operating on one or more distinct portions of the head- mountable component (90) so as to removably retain the fixing element (31) to the head- mountable component (90) (see Rallison, column 7, lines 5-16: “FIG. 1, the forehead brace 22 includes an upward extending and slanted bracket portion and a forehead contact portion. In one embodiment, the forehead contact portion is coupled so as to be pivotable, e.g. about axis 1902 (FIG. 19). If desired, the contact plate 1904 may be urged to a desired pivoted position, e.g. to avoid improper positioning of the forehead brace during use. A number of devices can be used to provide such an urging force including springs, elastic bands or ropes, pneumatic or hydraulic devices, living hinges and the like”).
The motivation for combining the references has been discussed in claim 8 above.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mendis and Epstein as applied to claim 1, and further in view of Tzvieli et al. (US 20170095157 A1, hereinafter referred to as “Tzvieli”).
Regarding claim 15, the combination teachings of Mendis and Epstein as discussed above also disclose preferably the thermal sensing device (2) is configured to provide thermal data and/or thermal images to the display (33) by means of a wireless 
The motivation for combining Mendis and Epstein has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Mendis and Epstein as discussed above disclose all the claimed limitations with the exceptions of the augmented vision system according to claim 1, wherein the thermal sensing device (2) is a head-mountable thermal sensing device (2).
Tzvieli from the same or similar fields of endeavor discloses the augmented vision system according to claim 1, wherein the thermal sensing device (2) is a head-mountable thermal sensing device (2) (see Tzvieli, paragraph [0114]: “HMS with a thermal camera”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tzvieli with the teachings as in Mendis and Epstein.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Tzvieli to use HMS with a thermal camera coupled to a frame may enable adjustment of the location and/or the orientation of the thermal camera to better capture relevant thermal measurements of ROI and to utilize an adjustable electromechanical mechanism that can change the location and/or orientation of a thermal camera and/or utilizing an electromechanical tilting mechanism to adjust angles of optics relative to the sensor 
Regarding claim 16, the combination teachings of Mendis, Epstein, and Tzvieli as discussed above also disclose the augmented vision system according to claim 1, the thermal sensing device (2) comprising: 
a head-mountable base (21) (see Tzvieli, paragraph [0114]: “HMS”); 
a sensing body (22) coupled to the base (21) and comprising a thermal camera (221) for sensing temperatures of an object along a sensing orientation (223) (see Tzvieli, paragraph [0114]: “HMS with a thermal camera coupled to a frame may enable adjustment of the location and/or the orientation of the thermal camera to better capture relevant thermal measurements of ROI”); and 
a camera adjusting mechanism for adjusting an angular positioning (a) of the sensing orientation (223) of the thermal camera (221) with respect to the head-mountable base (21), preferably around a rotating axis (24) (see Tzvieli, paragraph [0114]: “utilizing an adjustable electromechanical mechanism that can change the location and/or orientation of a thermal camera and/or utilizing an electromechanical tilting mechanism to adjust angles of optics relative to the sensor according to Scheimpflug principle”).

Regarding claim 17, the combination teachings of Mendis, Epstein, and Tzvieli as discussed above also disclose the augmented vision system according to the claim 16, wherein the thermal camera (22) is detachable coupled to the head-mountable base (21) (see Epstein, Column 2, lines 52-54: “The thermal imaging system housing 16 has a notch 22 that enables the thermal imaging system housing 16 to stay securely in place on the visor”).
The motivation for combining the references has been discussed in claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484